DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PIXEL AND ORGANIC LIGHT EMITTING DIODE DISPLAY HAVING A BYPASS TRANSISTOR FOR PASSING A PORTION OF A DRIVING CURRENT.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,365 in view of Han et al (U.S. Patent Pub. No. 2012/0001896; already of record in IDS). Please see table below for details.

Current App. No. 17/537,243
U.S. Patent No. 10,600,365
1. A pixel, comprising: an organic light-emitting diode (OLED); 
6. A pixel, comprising: a first voltage supply line connected to a first voltage supply source; an organic light-emitting diode (OLED) comprising an anode and a cathode electrically connected to a second voltage supply source;
a first transistor configured to transmit a driving current to the OLED, wherein the first transistor has a gate electrode connected to a first node and wherein the first transistor is connected between a second node and a third node; 
a third voltage supply line connected to a third voltage supply source; a first transistor electrically connected to the OLED and configured to transmit a driving current to the OLED,
a second transistor connected between a data line and the third node and having a gate electrode connected to a corresponding scan line; 
a second transistor connected between a data line and a scan line;
a storage capacitor connected between the first node and a first voltage line; 

a first capacitor connected between the first node and the gate electrode of the second transistor; 

a third transistor connected between the first node and the second node and having a gate electrode connected to the corresponding scan line; 
a third transistor electrically connected to the first transistor and the third voltage supply line;
a fourth transistor connected between the first voltage line and the third node and having a gate electrode connected to a light-emitting control line; 
a fourth transistor electrically connected between the first transistor and the first voltage supply line;
a fifth transistor connected between the second node and the OLED and having a gate electrode connected to the light-emitting control line; 
a fifth transistor electrically connected between the first transistor and the anode of the OLED;
a sixth transistor connected between the first node and a second voltage line and having a gate electrode connected to a previous scan line; and 
a sixth transistor connected to the third transistor and the third voltage supply line and controlled by a first signal; and
a seventh transistor connected between an anode electrode of the OLED and the second voltage line, 
a seventh transistor electrically connected to the anode of the OLED, the fifth transistor, and the third voltage supply line, and controlled by a second signal,
wherein the seventh transistor is configured to allow a portion of the driving current to flow via a turned-off seventh transistor, which is the seventh transistor in a turned-off state.
wherein a portion of the driving current is configured to flow via the turned off seventh transistor.



	However, U.S. Patent No. 10,600,365 does not mention a storage capacitor and a first capacitor.
	In a similar field of endeavor, Han teaches a pixel, comprising:
	a storage capacitor (Cst) connected between the first node (N1) and a first voltage line (ELVDD);
	a first capacitor (Cb) connected between the first node (N1) and the gate electrode of the second transistor (T2), (fig. 2, [0056]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify U.S. Patent No. 10,600,365, by specifically providing the storage capacitor, as taught by Han, for the purpose of storing data in the capacitor.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691